       Case 1:20-cv-00379-EPG Document 31 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     ERIN LYNN PETERSON,                              Case No. 1:20-cv-00379-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL, WITHOUT PREJUDICE
14
     DR. VISHAL MANHAS,                               (ECF No. 30)
15
                        Defendant.
16

17

18          Erin Lynn Peterson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On November 30, 2020, Plaintiff filed a motion for appointment of pro bono counsel.

21   (ECF No. 30). Plaintiff asks for appointment of counsel because he is unable to afford counsel;

22   because his imprisonment will greatly limit his ability to litigate; because the issues involved in

23   this case are complex; because he has limited access to the law library and limited knowledge of

24   law; and because a trial in this case will likely involve conflicting testimony.

25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

27   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

28   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
                                                       1
        Case 1:20-cv-00379-EPG Document 31 Filed 12/01/20 Page 2 of 2


 1   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 2   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Without a reasonable method of securing and compensating counsel, the Court will seek

 4   volunteer counsel only in the most serious and exceptional cases. In determining whether

 5   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 8           The Court will not order appointment of pro bono counsel at this time. The Court has

 9   reviewed the record in this case, and at this time the Court is unable to make a determination that

10   Plaintiff is likely to succeed on the merits of his claim. Moreover, it appears that Plaintiff can

11   adequately articulate his claim.

12           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

13   pro bono counsel at a later stage of the proceedings.

14           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

15   bono counsel is DENIED without prejudice.

16
     IT IS SO ORDERED.
17

18       Dated:     December 1, 2020                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
